Citation Nr: 1645097	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a neck condition, to include status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy (claimed as pinched nerve left side of neck).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with psychotic features (claimed as mental illness).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

The issue of service connection for Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical condition was not present during service or for many years thereafter, has not been chronic and continuous since separation and is not otherwise etiologically related to service.

2.  The Veteran's depression with psychotic features was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for a neck condition, to include status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder to include depression with psychosis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

 Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

 The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in January 2010 and January 2011.  These letters adequately notified the Veteran of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 
 VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

 VA examinations were obtained in August 1989 and February 2011.  With respect to the Veteran's claim for service connection for a mental health disability, the Veteran's extensive treatment records combined with the August 1989 medical examination provide sufficient findings to render a decision in this appeal.  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

I.  Legal Criteria

The Veteran has been diagnosed with status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy and an acquired psychiatric disorder, most recently assessed as depression with psychotic features.   The Veteran maintains that his neck and psychiatric conditions are resultant from a motor vehicle accident during service.   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, the Veteran has been assessed, among other things, with degenerative joint disease, a "chronic disease" under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as degenerative joint disease, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease (not specifically identified in 38 C.F.R. 3.309(e) but diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


II.  Service Connection for a Neck Condition

      A.  Relevant Factual Background

Service treatment records show the Veteran was admitted to the emergency room on May 26, 1973, because of an automobile accident in which he suffered injuries to his left shoulder, left wrist, and upper abdomen.  He did not lose consciousness but was slightly amnesic as to the exact details of the accident.  Following the accident, he was able to get out, walk, and pull another occupant from the vehicle.  The Veteran complained of pain in the left shoulder and right upper abdomen. There was swollen left shoulder with limitation of shoulder motion, and a small abrasion over the inferior angle of the left scapula.  The abdomen was soft with mild to moderate diffuse tenderness, but no guarding or rebound tenderness. The Veteran was diagnosed with multiple abrasions and Acromio-Clavicular separation of the left shoulder.  

At a June 1974 VA examination following separation the Veteran reported neck and back pain and was diagnosed with lumbosacral strain and left shoulder arthralgia. The Veteran's neck was noted to be supple with full range of motion and no thyromegaly. Abnormalities of the musculoskeletal system were noted to be confined to the left shoulder and lower back region.  The Veteran was granted service connection at this time for a left shoulder separation resulting from the motor vehicle accident. 

In May 1980 the Veteran injured his back during an on-the-job accident for which he would later receive workers compensation. 

In August 1980 the Veteran reported some neck discomfort.  The treatment provider stated that it is possible that he was having some proximal problems in the neck causing radicular pain, although no evidence of neurologic dysfunction was found.

At a June 1983 workers compensation evaluation the Veteran noted the presence of neck pain and muscular tension.

At an August 1989 VA examination the Veteran reported shoulder and stomach pains.  No neck pain or problems were mentioned.  The Veteran's neck was noted to be nontender and freely movable.

November 1999 treatment records show the Veteran reported neck and shoulder pain.  On examination neck pain was noted to increase with lateral flexion and rotation to the left.  X-rays of the neck showed reversal of normal cervical lordosis in the mid-cervical spine with associated scoliosis convex to the left in the mid-cervical spine and early degenerative disk disease at C5-6 with associated degenerative changes at the C5-6 and C6-7 levels.  Neck pain was shown to be greatly improved by February 2000 and resolved by September 2000.

In May 2002 the Veteran reported neck pain for about a week. 

In January 2010 the Veteran reported a 6 month history of neck and left shoulder pain and numbness.  He reported he injured his neck in 1973 and that it had been troublesome over the years but that the numbness was new. 

A February 2010 EMG study showed evidence of a sensorimotor peripheral polyneuropathy in the left upper extremity, consistent with but not in itself diagnostic of diabetic neuropathy and findings suggestive of a median neuropathy in the left upper extremity.  There was no electrodiagnostic evidence of cervical radiculopathy of the left upper extremity.

An April 2010 MRI showed straightening of the cervical spine with congenital narrowing at C3 and C4, which in conjunction with disc osteophyte result and ligamentum flavum hypertrophy resulting in severe dural compression at C3-C4 and moderate at C4-C5.  There was cord flattening noted at both levels with possible cord signal abnormality at C3-4 and neural foraminal narrowing, greatest at C5-C6 on the right, which was moderate.

A May 2010 neurosurgery consult report shows complaints of neck pain and corresponding left upper extremity pain for approximately six months originating in his lateral neck and radiating down the volar aspect of his arm.  The treatment provider could not rule out that the pain in his neck and left upper extremity could be attributed to cervical stenosis.

In July 2010 the Veteran underwent an anterior cervical discectomy and fusion after reporting left neck and arm pain beginning 6 months prior after he fell.    The preoperative diagnosis was cervical stenosis and cervical myelopathy.

In July 2010 the Veteran reported that "some time back around 1999/2003 I had a pinched nerve on the left side of my neck."

In February 2011 the Veteran underwent a VA examination to assess the nature and severity of his neck condition. He reported being diagnosed with neck pain since 1972, when he was thrown from a vehicle in an auto accident.  He was vague about onset of neck pain in the following years but reported the pain became more severe about 2008.  He denied another head or neck injury in the intervening years.  Current symptoms were posterior neck pain when looking up and with neck rotation when he maintains a constant neck position.  He reported nearly constant tingling and a numb sensation down the left arm into the radial hand but denied hand weakness. The neck was painful when lying down and awakens him at night at times.  He reported stiffness, fatigue, paresthesia and numbness but no spasms, decreased motion or weakness due to his neck.  Examination of the cervical spine showed no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs, but general posterior midline tenderness of the neck.  X-rays showed the surgical fusion of multiple cervical vertebrae without hardware failure and also cervical spondylosis.  The final diagnosis was status post cervical spine surgery with scars, degenerative joint disease and IVDS of the left ulnar nerve.

In March 2011 VA requested an independent medical opinion regarding the etiology and pathology of the Veteran's degenerative joint disease and IVDS. The opining physician noted the Veteran's motor vehicle accident during service, the MRI of April 2010 and the Veteran's recent cervical spine surgery. The physician opined that the Veteran's cervical neck condition is less likely as not consistent with the impact from the 1973 motor vehicle accident, and/or a progression of the left shoulder injury.  In support of the opinion the physician noted that no neck injury was documented at the time of the accident nor were any neck complaints included in the accident records or otherwise in the Veteran's service treatment records.  The physician also noted that at the Veteran's August 1989 examination there was no mention of any neck complaints or neck pathology related to his left shoulder pain and that the left shoulder condition was relatively asymptomatic. The opinion continues that there was a lack of neck or left shoulder problems until 2002 and then again until May 2010, when the Veteran was noted to have had neck and left upper extremity pain for 6 months.  The physician also noted that the May 2010 neurosurgeon opined that the Veteran's pain in his neck and left upper extremity could be attributed to his cervical stenosis likely due to aging rather than a result of worsening left shoulder joint disability.  The opining physician concluded that the Veteran's current neck complaints are relatively recent and, with his left shoulder being relatively asymptomatic for years, it is unlikely that the neck problem resulted from a progression of his left shoulder injury since service.  

October 2013 VA treatment records reference January 2011 EMG results showing bilateral C5-6 radiculopathy and a cervical MRI showing neuroforaminal stenosis and interval decompression.  

      B.  Analysis and Findings

Based on the evidence of record, the Board finds that the Veteran's current neck condition (claimed as a pinched nerve but currently characterized as status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy) was neither incurred during nor a result of service, including the Veteran's 1972 motor vehicle accident. 

The record does not show in-service complaints, diagnosis or treatment for a neck problem and the evidence does not suggest that any condition manifested to a compensable degree within a year of separation.  As noted in the March 2011 medical examination, the Veteran did not report a neck injury or symptomatology following the in-service motor vehicle accident, although he did report, back, shoulder and rib symptoms.  While the Veteran did report neck pain at his 1974 VA examination, the Veteran's neck was examined and reported to be normal.  No diagnosable condition was detected.  

While the Veteran has maintained that he has had neck problems since service, the next complaints of neck pain do not occur in the record until 1980, following the Veteran's back injury.  The Veteran did not report any neck symptomatology on the service connection claims filed in 1989 and at his 1989 VA examination the Veteran did not report any neck symptoms in relation to his shoulder condition or otherwise.  In fact the Veteran's next report of any neck pain was not until 1999 when x-rays showed reversal of normal cervical lordosis with associated scoliosis and early degenerative disk disease with associated degenerative changes. The next complaints of neck problems appear in 2010, after the Veteran suffered a fall, which resulted in cervical spine surgery. 

Although there are intermittent complaints of neck pain following service, the Veteran's neck was examined on multiple occasions and no neck condition was diagnosed until 1999, over 25 years after separation.  The infrequent complaints of neck pain when other conditions were being frequently reported and the lack of any diagnosable condition prior to 1999 tends to show that the Veteran's current neck condition did not manifest during service or within a year of separation and did not result in chronic and continuous symptomatology since separation.  As such, the requirements for service connection for a chronic disease have not been met.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As to whether the Veteran's current neck condition is the result of his in-service motor vehicle accident or is a progression of his service-connected shoulder symptomatology, the March 2011 opinion provides the only medical evidence as to a nexus between the Veteran's current state and his in-service accident.  The opining physician reviewed the Veteran's treatment history and noted the infrequent complaints of neck pain and concluded that with his left shoulder being relatively asymptomatic for years, it is unlikely that the neck problem resulted from a progression of his left shoulder injury since service.  The Board finds the opinion to be adequate to adjudicate the instant claim as the Veteran's file was reviewed, and the opinion was fully articulated and supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board notes that the medical opinion is not entirely accurate in that the Veteran did report neck symptomatology in 1999, whereas the report indicated no symptomatology between 1989 and 2002.  However, to the point that the physician relied on that there was a lack of reported neck and shoulder symptomatology for many years, the point is still valid.

Moreover, the opinion is unrebutted by the medical evidence of record and while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his current neck condition  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his neck condition to his motor vehicle accident, he is not considered medically qualified to address such a complex question.

Additionally the Board notes that the Veteran has had at least two significant injuries since service, a back injury in 1980 resulting in significant problems and workers compensation and a fall in 2010 that ultimately resulted in cervical spine surgery.  Prior to these injuries there is virtually no record of any neck symptomatology at all.  

Accordingly, service connection for a neck condition, to include status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for an Acquired Psychiatric Disorder 

      A.  Relevant Factual Background

Service treatment records are silent as to any mental health or psychiatric complaints, diagnosis or treatment.  

In September 1981 the Veteran complained of having problems remembering, talking to himself and hearing voices for 4-5 months.  The reported history was noted to be vague but the onset of these problems appears to have coincided with issues at work for which he was suspended and possibly with his wife's cancer diagnosis. The Veteran was diagnosed with adjustment disorder with minor emotional responses and psychoses.

A June 1983 mental status examination coinciding with the Veteran's workers compensation claim confirmed the assessment of adjustment disorder with mixed disturbances of emotions and conduct and alcohol abuse, reportedly in remission. 

In June 1989 the Veteran filed a claim for benefits for depression, which he reported had begun in 1988.  

In August 1989 the Veteran underwent a VA examination where he reported quitting his job 3 months prior due to back pain and also reported significant problems with his family.  He reported being hostile and defensive and presented with agitation and guardedness.  No hallucinations were reported although previous psychotic symptoms were noted.  The Veteran was assessed with schizoid-type personality disorder with rigid reaction to medical conditions, causing him to be unable to deal with his work environment.

In September 1991 the Veteran was assessed with depression.

Treatment records show the Veteran underwent outpatient mental health treatment for many years between 1991 and 2010.  During the appeal period the Veteran has consistently been diagnosed with depression and psychotic features or psychosis NOS. 
      
      B.  Analysis and Findings

After consideration of the evidence of record the Board finds that the Veteran's current depressive disorder neither manifested during nor is otherwise related to his military service.

As noted, there is no indication that the Veteran manifested any psychiatric condition or symptomatology during service or shortly thereafter.  The Veteran's first reported psychiatric symptomatology and first diagnosis of an acquired condition did not occur until he had been out of service for many years and then only came about in response to several unrelated factors including familial health problems and work problems.  There was no mention at the time of his accident or any other service-related issues.  Furthermore, the diagnosis of adjustment disorder implies recently encountered psychological stressors.

According to the Veteran's 1989 claim for benefits, his depression began in 1988.  At his 1989 VA examination he did not discuss his motor vehicle accident or his service but instead related his contemporaneous symptomatology to occupational, health and familial problems.  The Veteran's assessment of schizotypal personality disorder is not a condition for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (congenital or developmental defects such as personality disorders are not subject to service connection on a primary basis).  The Board notes complaints of depression and diagnosis thereof around the same time period but notes again that the outpatient treatment records at that time and for many years following his VA examination also do not reflect virtually any association of his depression to his in-service accident. 

The Veteran has stated during the course of his appeal period that his psychiatric condition is related to his in-service motor vehicle accident and that the only reason he did not report it was because it was considered taboo; however there is virtually no mention of his accident in the context of his psychiatric treatment prior to 2010 and the record does not contain evidence of a psychiatric condition manifesting during service or for many years thereafter.  The Veteran's mental health treatment records are fairly extensive and there is little suggestion if any from his treatment providers at any point that the Veteran's depressive disorder is due to his accident or otherwise to service.  Therefore the requirements for service connection for a depressive disorder have not been met.  38 C.F.R. § 3.303.


ORDER

Service connection for a neck condition, to include status post cervical spine surgery with scars, degenerative joint disease, IVDS, stenosis and radiculopathy is denied.

Service connection for an acquired psychiatric disorder, to include depression with psychosis, is denied


REMAND

The Veteran has been diagnosed with Crohn's disease status post-surgery and maintains that the condition initially manifested during his military service as a nervous stomach.  In March 2011 VA requested an independent medical opinion regarding the etiology and pathology of his Crohn's disease and any possible relation to service.  While the physician opined that the Veteran's Crohn's disease was less likely than not caused by or a result of service, the opinion appears to have been based, at least in part, on the premise that the "veteran had no significant GI symptoms since the service until 1985." However, evidence shows that in May 1975 the Veteran reported having digestive problems for 3-4 months, including cramps in his epigastric area after eating.  The triage note indicated a history of alcohol abuse with abdominal cramping causing "nervous stomach" and that the Veteran was well until 3-4 months prior when intermittent sharpness during eating began to occur, lasting for 15 minutes and occasionally waking him at night.  Accordingly, the March 2011 opinion does not address all the relevant evidence of record.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that a new VA opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  

Additionally, any relevant outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service Crohn's symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran's Crohn's disease. 

3.  Then return the claims file to the March 2011 opining physician if available, otherwise to a suitable replacement.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed Crohn's disease is related to or had its onset during service.

The examiner should provide an explanation for all elements of his/her opinion, and if the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.
  
If it is necessary to examine the Veteran in order to provide the requested opinion, an examination should be arranged.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


